Case 1:18-cv-05109-AMD-PK Document 28 Filed 03/04/21 Page 1 of 2 PageID #: 347




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------   X
                                                                  :
J & J SPORTS PRODUCTIONS, INC.,
                                                                  :
                                         Plaintiff,
                                                                  : MEMORANDUM DECISION
                                                                    AND ORDER
                           - against -                            :
                                                                  : 18-CV-5109 (AMD) (PK)
SPENCER CINEUS, individually and d/b/a
CITADELLE BAR & RESTAURANT aka                                    :
CITADELLE LOUNGE; and CITADELLE                                   :
INCORPORATED, an unknown entity d/b/a
CITADELLE BAR & RESTAURANT aka                                    :
CITADELLE LOUNGE,                                                 :

                                         Defendants.              :

---------------------------------------------------------------   X
ANN M. DONNELLY, United States District Judge:

         On September 11, 2018, the plaintiff brought this action against the defendants pursuant

to the Federal Communications Act of 1934, 47 U.S.C. § 151. (ECF No. 1.) On May 1, 2020,

the plaintiff moved for default judgment. (ECF No. 24.) I referred the plaintiff’s motion to

Magistrate Judge Peggy Kuo for a Report and Recommendation (“R&R”).

         Judge Kuo issued an R&R on February 8, 2021, in which she recommends that the

plaintiff’s motion be granted. (ECF No. 25 at 1.) Judge Kuo also recommends that the plaintiff

be awarded damages in the amount of $6,000—$2,000 in statutory damages, for which the

defendants are jointly and severally liable, and $4,000 in enhanced damages only against

Citadelle Incorporated, a business entity that conducted business as Citadelle Bar & Restaurant

and Citadelle Lounge. (Id. at 16.) No party has filed an objection to Judge Kuo’s R&R and the

time to do so has passed.




                                                          1
Case 1:18-cv-05109-AMD-PK Document 28 Filed 03/04/21 Page 2 of 2 PageID #: 348




        A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). To accept those

portions of the report and recommendation to which no timely objection has been made, “a

district court need only satisfy itself that there is no clear error on the face of the record.” Jarvis

v. N. Am. Globex Fund L.P., 823 F.Supp.2d 161, 163 (E.D.N.Y. 2011) (internal quotation marks

omitted).

        I have reviewed Judge Kuo’s thorough and well-reasoned R&R and find no error.

Accordingly, I adopt the R&R in its entirety. The plaintiff’s motion for default judgment is

granted, and it is awarded a total of $6,000 in damages. The Clerk of Court is respectfully

directed to enter judgment in favor of the plaintiff and close this case.



SO ORDERED.

                                                          s/Ann M. Donnelly
                                                        ___________________________
                                                        ANN M. DONNELLY
                                                        United States District Judge


Dated: Brooklyn, New York
       March 4, 2021




                                                   2
